DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
                           Claims 21-32 is pending in the application.
                           Claims 1-20 have been cancelled.

Double Patenting 

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-32 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-3 and 5-13 of U.S. Patent No.11178373 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because, if allowed would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See also MPEP § 804.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 29-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The specification of the application does not clearly define or covers “computer readable medium” only non-transitory tangible media. Therefore, the broadest reasonable interpretation to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of a computer readable medium.  A signal or carrier wave is a form of energy, in the absence of any physical structure of tangible material and is thus non-statuary under current office policy.
Because the full scope of the claims as properly read in light of the disclosure encompasses non-statutory subject matter, the claim as a whole is non-statutory. The examiner suggests amending the claims to include the discloses “At least one computer-readable medium…”, where the medium is not a signal or by adding the limitation “non-transitory” or replace media by “device” or “memory” to the claim, while at the same time excluding the intangible media such as signals, carrier waves, etc. Any amendment to the claim should be commensurate with its corresponding disclosure.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0169716 A1 to Horvitz et al in view of US 20180373326 A1 to Gatson et al.
As to Claims 21 and 25, Horvitz discloses an apparatus/method comprising: one or more processors(see fig,1 and 2) to: track head positions and movements of a head of a user with respect to a display (see fig.1 and 2; page.3, ¶0030¶); transmit the head pose information to be evaluated for estimating future pose information(see fig.2; page.4, ¶0032); and receive relevant portions of media contents to be rendered by the display, wherein the relevant portions are based on the future pose information(see fig.2; page.4, ¶0033-¶0034).
Horvitz does not explicitly discloses generate head pose information associated with the user based on the tracked head positions and movements of the head.
Gatson discloses generate head pose information associated with the user based on the tracked head positions and movements of the head (see fig.8; page.6, ¶0081-¶0082).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horvitz with the teaching as taught by Gatson in order to provide to show to the user next, and from which perspective, as the user moves around and/or changes head position.
As to Claims 22 and 26, Gatson further discloses wherein the one or more processors are further to: track physical displacements of the user with respect to real world; generate physical displacement information associated with the user based on the tracked physical displacements of the user; transmit the physical displacement information to be evaluated for estimating future physical displacements of the user; and receive the relevant portions of media contents to be rendered by the display, wherein the relevant portions are further based on the future physical displacements (see fig.8; page.6, ¶0081-¶0086).
As to Claims 23 and 27, Horvitz in view of  Gatson  further discloses wherein the relevant portions of the media contents are predicted to be more likely to be viewed by the user based on one or more of the future head pose information and the future physical displacements, wherein the relevant portions include one or more of central objects or regions in a scene, distinct objects or regions, focused object or regions, and subject matter-pertinent objects or regions, wherein the future pose information comprises one or more of future head positions or movements of the head with respect to the display, future user-visible objects or regions of the media contents, and future user-interested objects or regions of the media contents(see Horvitz see fig.2; page.3, ¶0030-¶0034 and Gatson see fig.8; page.6, ¶0081-¶0086).
As to Claims 24 and 28, Horvitz in view of  Gatson  further discloses wherein other portions of the media contents are predicted as irrelevant portions that are less likely to be viewed by the user based on one or more of the future head pose information and the future physical displacements, wherein the irrelevant portions include one or more of peripheral objects or regions in a scene, out-of-focus objects or regions, indistinct objects or regions, and subject matter-impertinent objects or regions, wherein the one or more processor comprise a graphics processor, wherein the graphics processor is co-located with an application on a common semiconductor package(see Horvitz see fig.2; page.3, ¶0030-¶0034 and Gatson see fig.8; page.6, ¶0081-¶0086).
As to Claim 29, claim 29 is directed toward embody the method of claim 25 in “computer readable medium”. It would have been obvious to embody the procedures of Horvitz in view of Gatson discussed with respect to claim 25 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.
As to Claim 30, claim 30 is directed toward embody the method of claim 26 in “computer readable medium”. It would have been obvious to embody the procedures of Horvitz in view of Gatson discussed with respect to claim 26 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.
As to Claim 31, claim 31 is directed toward embody the method of claim 27 in “computer readable medium”. It would have been obvious to embody the procedures of Horvitz in view of Gatson discussed with respect to claim 27 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.
As to Claim 32, claim 32 is directed toward embody the method of claim 28 in “computer readable medium”. It would have been obvious to embody the procedures of Horvitz in view of Gatson discussed with respect to claim 28 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MULUGETA MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/           Primary Examiner, Art Unit 2424